Citation Nr: 9928029	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-21 692	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether the veteran's delimiting date should be extended 
beyond December 22, 1988 pursuant to 38 U.S.C.A. § 3103(b).  

2.  Entitlement to an extension of the veteran's basic 12-
year period of eligibility for receiving vocational 
rehabilitation benefits pursuant to the provisions of Chapter 
31, Title 38, United States Code, pursuant to 38 U.S.C.A. 
§ 3103(c).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from March 22, 1976 
to May 17, 1976.  His basic delimiting date for receiving 
Chapter 31 benefits was August 27, 1988.

This case came to the Board of Veterans' Appeals (Board) 
originally on appeal from a November 1988 determination by 
the Vocational Rehabilitation and Counseling Division at the 
St. Petersburg, Florida Regional Office of the Department of 
Veterans (VA) which denied entitlement to an extension of the 
veteran's delimiting date of August 27, 1988 based on a 
finding that there was no evidence that the veteran's 
service-connected conjunctivitis delayed initiating or 
completing a program of education.  The notice of 
disagreement was received in February 1989.  A statement of 
the case was issued in April 1989.  The veteran's substantive 
appeal was received in July 1989. Following receipt of 
additional evidence, a supplemental statement of the case was 
issued in August 1989.  The case was thereafter transferred 
to the Board.  In March 1990, the Board remanded the case to 
the RO for additional development and due process 
considerations.  In a September 1990 rating decision, the RO 
granted an extension of the veteran's delimiting date to 
December 22, 1988.

In a January 1993 determination, the Counseling Psychologist 
in Jacksonville, Florida determined that an extension of the 
veteran's basic 12 year period of eligibility for receiving 
Chapter 31 benefits was not warranted based on a finding that 
the veteran did not have a serious employment handicap.  A 
notice of disagreement was received at the St. Petersburg, 
Florida Regional Office in February 1993.  A statement of the 
case were issued in April 1993. The veteran's substantive 
appeal was received in August 1993.  Following additional 
development, supplemental statements of the case were issued 
in October 1993 and January 1994.  The case was thereafter 
transferred to the Board. In March 1996, the Board remanded 
the case to the RO for due process considerations and to 
obtain the Chapter 31 vocational rehabilitation folders.  The 
case was subsequently received from the New York, New York 
Regional Office (RO) in December 1996.  In February 1997, the 
Board again remanded this case to the RO for further 
development.  


FINDINGS OF FACT

1.  The veteran's various medical disabilities rendered 
vocational rehabilitation training infeasible from January 
24, 1984 until January 5, 1988.  

2.  In written communication received in February 1999, the 
veteran withdrew from appellate status the issue of 
entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
benefits pursuant to the provisions of Chapter 31, Title 38, 
United States Code, pursuant to 38 U.S.C.A. § 3103(c).


CONCLUSIONS OF LAW

1.  The veteran's original August 27, 1988 delimiting date 
should be extended to August 8, 1992 pursuant to 38 U.S.C.A. 
§ 3103(b)(1); 38 C.F.R. § 21.42(c)(1).  38 U.S.C.A. 
§ 3103(b)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.42(c)(1) (1998).  

2.  The issue of entitlement to an extension of the veteran's 
basic 12-year period of eligibility for receiving vocational 
rehabilitation benefits pursuant to the provisions of Chapter 
31, Title 38, United States Code, pursuant to 38 U.S.C.A. 
§ 3103(c), is not in appellate status and the Board therefore 
does not have appellate jurisdiction over that issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.204 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1976 rating decision, service connection for 
conjunctivitis was granted and was rated as 10 percent 
disabling.  In May 1977 and in July 1980, the veteran applied 
for vocational rehabilitation benefits.  The veteran utilized 
benefits under the Chapter 31 program in the early 1980's.  
August 27, 1988, was established as the veteran's delimiting 
date.  The Board notes that at the time that the veteran 
initially applied for vocational rehabilitation benefits, in 
pertinent part, the law and regulations required that the 
veteran have a service-connected disability rated as at least 
10 percent disabling and have an employment handicap to be 
eligible for Chapter 31 vocational rehabilitation benefits.  
The veteran pursued an undergraduate degree in entomology.  
At this point, the Board further notes that the applicable 
legal criteria provide that a rehabilitation program under 
Chapter 31 may not be afforded to a veteran after the end of 
the 12-year period beginning on the date the VA notified the 
veteran of the existence of a compensable service-connected 
disability.  38 U.S.C.A. § 3103(a); 38 C.F.R. §§ 21.41, 
21.42(a).  Thus, as noted, the veteran had until August 27, 
1988 (12 years from the date of notification to the veteran 
that he had a service-connected disability) to participate in 
vocational rehabilitation training under Chapter 31.  

On January 29, 1984, the veteran was shot in the spine.  He 
was hospitalized for that injury as well as residual lung 
disability from January 29, 1984 to February 11, 1984.  
Thereafter, the veteran was diagnosed as having post-
traumatic stress disorder and severe depression which 
developed due to the aforementioned injury.  

In October 1986, the veteran applied for vocational 
rehabilitation benefits.  In January 1988, the veteran 
reported for vocational rehabilitation benefits counseling.  
According to the Narrative Report, the vocational 
rehabilitation counselor noted that the veteran had 
previously utilized the services of the Chapter 31 program 
and thereafter was employed on a part-time basis as a teacher 
prior to his 1984 gunshot wound injury.  It was noted that 
the veteran had been unemployed since his 1984 gunshot wound 
injury and that his area of expertise in teaching currently 
required a Masters Degree or a certified teaching 
certificate.  Currently, with regard to his service-connected 
disability, the veteran reported that his conjunctivitis was 
exacerbated during cold weather.  In addition, the vocational 
rehabilitation counselor indicated that the veteran's 
service-connected disability would worsen with age and was 
aggravated by the local weather conditions.  As such, it was 
indicated that the veteran should seek employment in 
environments where the air quality was controlled.  The 
vocational rehabilitation counselor indicated that the 
veteran's service-connected disability caused specific 
limitations in vision and caused an employment handicap.  
However, it was noted that a serious employment handicap had 
not been found.  The vocational rehabilitation counselor 
indicated that an extension of the veteran's August 1988 
delimiting date could be reviewed due to the two year period 
of convalescence following the veteran's 1984 accident.  The 
vocational rehabilitation counselor explored the veteran's 
area of expertise, entomology, and discovered that an 
advanced degree was necessary for employment opportunities.  
The veteran indicated that he wanted to attend a particular 
school in Florida during which he could complete his 
education by attending the Spring and Summer 1988 sessions.  
However, the vocational rehabilitation counselor suggested 
that the veteran wait, get an extension, and attend a school 
with a stronger academic background.  The veteran declined 
this suggestion because he was under financial pressure over 
a lawsuit dealing with the 1984 injury.  In light of the 
foregoing an Individualized Written Rehabilitation Plan 
(IWRP) was developed with the objective of entomological 
technician and the secondary goal of teacher.  In March 1988, 
the school in Florida certified that the veteran was a full-
time graduate student in the Masters Degree program in 
Agricultural Education.  

In a March 1988 Board decision, entitlement to an increased 
rating for conjunctivitis was denied.  Also, in March 1988, 
the veteran applied for vocational rehabilitation benefits 
and requested an extension of his delimiting date.  Again, in 
May 1988, the veteran again applied for vocational 
rehabilitation benefits.  The veteran asserted that he had 
been shot in the spine and was hospitalized for that injury 
as well as residual lung disability from January 29, 1984 to 
February 11, 1984.  Thereafter, the veteran maintained that 
he was hospitalized by the VA in 1985.  Subsequently, the 
veteran asserted that he received extensive outpatient 
treatment.  The veteran indicated that he was going to 
graduate school, but would not be able to finish his program 
of education within 2 semesters (as noted in the January 1988 
Narrative report) prior to his August 27, 1988 delimiting 
date although he had previously thought that he would 
complete his education prior to the expiration of his 
delimiting date.  The veteran indicated that he expected to 
graduate in June 1989.  

In June 1988, the school in Florida certified that the 
veteran was a full-time graduate student in the Masters 
Degree program for the summer session.  On August 27, 1988, 
the veteran's delimiting date expired.  

In a November 1988 decision, entitlement to an extension of 
the veteran's delimiting date was denied based on a finding 
that there was no evidence that the veteran's service-
connected conjunctivitis delayed initiating or completing a 
program of education.  The veteran appealed this 
determination.  

In an April 1989 Report of Contact, it was noted that the 
veteran was set to graduate and was authorized an employment 
adjustment allowance from May 1, 1989 to June 30, 1989.  It 
was noted that the veteran was seeking employment as a 
teacher or, alternatively, as an entomological technician 
until he could find a teaching job.  The veteran completed 
his Masters Degree in June 1989.  

In March 1990, the Board remanded this case to the RO for the 
RO to consider the veteran's claim in light of 38 U.S.C. 
§ 1503(b)(1); 38 C.F.R. § 21.42(c).  The Board notes that 
38 U.S.C. § 1503(b)(1) has been renumbered as 38 U.S.C.A. 
§ 3103(b)(1).  At this point, the Board points out that the 
veteran requested an extension of his delimiting date because 
he was unable to resume Chapter 31 training prior to the 
expiration of his delimiting date.  Hence, the applicability 
of 38 U.S.C.A. § 3103(b)(1) and 38 C.F.R. § 21.42(c), as set 
forth below.  This must be distinguished from circumstances 
where an extension of the delimiting date is requested after 
the expiration of that delimiting date.  In those cases, 
different provisions of the law and regulations are applied 
and there are different requirements.  Although the veteran 
later requested this type of extension (after the expiration 
of his delimiting date), this issue has since been withdrawn, 
as set forth below, and, as such, will not be addressed on 
the merits.

In a September 1990 rating decision, the RO granted an 
extension of the veteran's delimiting date.  The RO indicated 
that the veteran was hospitalized from January 29, 1984 to 
February 11, 1984 for treatment of a gunshot wound and was 
thereafter treated for residual depression.  The RO indicated 
that the record showed that the veteran was employed in 1985.  
The RO determined that a convalescent period of 90 days for 
the veteran's injury was necessary, and, as such, training 
was medically infeasible from January 29, 1984 to May 30, 
1984.  The veteran's benefits were extended through December 
22, 1988.  However, the veteran still sought an extension 
through the end of his training which he completed in June 
1989.  

In April 1992, the veteran reapplied for vocational 
rehabilitation benefits.  In a January 1993 determination, 
the Counseling Psychologist determined that an extension of 
the veteran's basic 12 year period of eligibility for 
receiving Chapter 31 benefits was not warranted because the 
veteran did not have a serious employment handicap.  The 
veteran appealed that determination.  In April 1993, the 
veteran was sent a statement of the case which indicated that 
his Chapter 31 benefits had been extended through June 1989.  
This was an erroneous typographical error.  The veteran's 
benefits were extended through December 22, 1988.  This error 
was addressed by the RO in a later April 1996 letter.  As 
previously noted, this matter has since been withdrawn, as 
set forth below.  

In September 1995, the veteran was granted entitlement to 
Social Security benefits.  The Board notes that the Social 
Security Administration determined that the veteran had not 
performed any substantial gainful employment since January 
24, 1984.

In a March 1996, the Board remanded this case so that the 
veteran's vocational rehabilitation files could be associated 
with his claims files.  In a February 1997 decision, the 
Board remanded this case for additional development.  In May 
1998, the veteran was afforded a VA eyes examination which 
essentially showed that the veteran's conjunctivitis was non-
disabling.  During his examination, the veteran reported that 
he was employed as a college professor in the agriculture 
department as an entomologist.  The veteran had previously 
indicated that he was employed as a professor on a part-time 
basis.  In a September 1998 addendum, the examiner indicated 
that the veteran's conjunctivitis was asymptomatic.  The 
examiner mistakenly indicated that the veteran was employed 
by the "Agriculture Department," but nevertheless indicated 
that the veteran's current employment should not be affected 
by his conjunctivitis as his tear film level was adequate and 
there was no evidence of active conjunctivitis.  

In a statement received in February 1999, the veteran 
indicated that he had never worked for the "Agriculture 
Department."  In addition, it appears that the veteran 
indicated that he was not employed and had not been employed 
as a professor since he worked as an adjunct professor of 
Spanish for two weeks during the Fall 1988 semester when he 
was in school.  In addition, the veteran indicated that he 
wanted to be paid for the last semester of his "regular 
Chapter 31 benefits" from January to August 1988.  Also, the 
veteran pointed to the April 1993 statement of the case to 
show that his delimiting benefits had been extended until 
June 1989.  Finally, the veteran indicated that he was not 
looking to continue his education at that time and indicated 
that he was merely seeking reimbursement for his Spring 1989 
semester of school.  

Thereafter, in a February 1999 letter, the RO indicated that 
it had been previously determined that the veteran had been 
paid Chapter 31 benefits for the period of January 3, 1988 to 
August 28, 1988 (the dates in the letter were misprinted as 
January 3, 1998 to August 28, 1998).  Although it was noted 
that the veteran had been paid for the month of June 1989, 
that payment was a VA error.  However, the Board notes that 
the record previously showed that the veteran was paid for 
employment services during that period of time.  The Board 
notes that there is documentation that the veteran was paid 
Chapter 31 benefits through December 1988.  

I.  Whether the veteran's delimiting date
should be extended beyond December 22, 1988
 pursuant to 38 U.S.C.A. § 3103(b).

At the outset, the Board notes that the pertinent law and 
regulation have been amended, and, in the case of the law, 
renumbered during the course of the veteran's claim.  
Therefore the veteran should be evaluated under whichever 
criteria is more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the substance of the law and 
regulation which apply to the veteran are essentially the 
same and equally favorable.  

In essence, the pertinent law and regulations provide that 
the basic 12-year period of eligibility shall not begin to 
run or continue to run when a medical condition of the 
veteran makes it infeasible for the veteran to participate in 
a vocational rehabilitation program and the period of 
eligibility shall run again on the first day following the 
veteran's recovery from his medical condition is reasonably 
feasible.  38 U.S.C.A. § 3103(b)(1); 38 C.F.R. § 21.42(c)(1).  
The Board notes that the medical disability prohibiting 
participation in the Chapter 31 program need not be a 
service-connected disability.  

As noted above, the veteran incurred a serious gunshot wound 
injury on January 29, 1984.  After incurring that injury, the 
veteran was hospitalized.  Thereafter, he was afforded 
private and VA outpatient treatment for neurological 
problems, lung disability, and residual psychiatric 
impairment.  According to the January 1988 Narrative Report, 
the veteran had been unemployed since his 1984 gunshot wound 
injury.  This notation is corroborated by the record and 
substantiated by the medical records which show that the 
veteran was disabled.  In addition, the Social Security 
Administration noted the same.  The Board notes, however, 
that as of the January 1988 counseling session, the veteran 
clearly felt that he was able to resume vocational 
rehabilitation training and did resume training immediately 
thereafter.  As such, he was obviously able to resume 
training at that time.  Therefore, in resolving all doubt in 
the veteran's favor, the Board finds that the veteran's 
various medical disabilities rendered vocational 
rehabilitation training infeasible from January 24, 1984 
until January 5, 1988, the date of the counseling session.  
As such, the veteran's basic 12-year period of eligibility 
should be suspended for the period of time, from January 24, 
1984 until January 5, 1988, that it was medically infeasible 
for him to participate in a vocational rehabilitation 
program.  As of January 5, 1988, his period of eligibility 
should be resumed.  Thus, his original August 27, 1988 
delimiting date should be extended for 3 years and 246 days 
to August 8, 1992 pursuant to 38 U.S.C.A. § 3103(b)(1); 38 
C.F.R. § 21.42(c)(1).  


II.  Entitlement to an extension of the veteran's basic 12-
year period
of eligibility for receiving vocational rehabilitation 
benefits pursuant
 to the provisions of Chapter 31, Title 38, United States 
Code pursuant to 38 U.S.C.A. § 3103(c).

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  As noted in the introduction, the 
veteran had perfected his appeal as to the issue of 
entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
benefits pursuant to the provisions of Chapter 31, Title 38, 
United States Code pursuant to 38 U.S.C.A. § 3103(c).  The 
veteran is afforded the right by regulation to withdraw his 
notice of disagreement and/or his substantive appeal if he so 
wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  

A review of the record shows that written statements were 
received in February 1999 in which the veteran indicated that 
he was no longer interested in pursuing the issue of 
entitlement to an extension of the veteran's basic 12-year 
period of eligibility for receiving vocational rehabilitation 
benefits pursuant to the provisions of Chapter 31, Title 38, 
United States Code pursuant to 38 U.S.C.A. § 3103(c).  The 
veteran indicated that he was no longer interested in 
training under the Chapter 31 program and was merely seeking 
reimbursement from the period of time he was in school 
through June 1989.  As such, the veteran withdrew his appeal 
as to the issue of entitlement to an extension of the 
veteran's basic 12-year period of eligibility for receiving 
vocational rehabilitation benefits pursuant to the provisions 
of Chapter 31, Title 38, United States Code pursuant to 
38 U.S.C.A. § 3103(c).  Having met the requirements of 38 
C.F.R. § 20.204 (1998), the veteran has effectively withdrawn 
the issue listed on the front page of this decision.  As 
such, the appeal is dismissed.  38 U.S.C.A. § 7108 (West 
1991).


ORDER

The appeal as to the issue of whether the veteran's 
delimiting date should be extended beyond December 22, 1988 
pursuant to 38 U.S.C.A. § 3103(b), is granted.

The appeal as to the issue of entitlement to an extension of 
the veteran's basic 12-year period of eligibility for 
receiving vocational rehabilitation benefits pursuant to the 
provisions of Chapter 31, Title 38, United States Code, 
pursuant to 38 U.S.C.A. § 3103(c) is dismissed.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

